DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2019 has been considered by the examiner.

Status of the Claims
The response and amendment filed 01/22/2021 is acknowledged.
Claims 25-48 are pending.
Claims 25, 47 and 48 are independent.
Applicant's election with traverse of Group I, claims 25-46 in the reply filed on 01/22/2021 is acknowledged.  
The traversal is on the ground(s) that each identified group includes the features of a composition comprising a) at least one guanidine salt, b) at least one alkanolamine, c) ammonium hydroxide, and d) at least two polymers chosen from cationic and amphoteric polymers, which are different from each other. Applicant has argued the search and examination of groups I, II and III .   
This is not found persuasive because the present application is a 371 entry of PCT/EP2017/083631. Consequently, Unity of Invention was the applied standard for determining whether the groups are linked by a special technical feature. As set forth in the restriction requirement dated 11/23/2020, compositions within the scope of the claimed technical feature shared by Groups 1-3 was known. For example, Horie, US 20170007526 A1 teaches compositions comprising two different polymers, i.e., dimethyldiallylammonium chloride homopolymer sold under the name Merquat 100 (corresponding to (7)) in combination with a polyamine (dimethicone/aminoethyl aminopropyl methicone/dimethicone copolymer), guanidine carbonate (guanidine salt), monoethanolamine (alkanolamine), and ammonia solution (ammonium hydroxide). See Horie, e.g., table 4 and table 7. 
Since the technical feature shared by Groups I-III does not make a contribution over the prior art, the shared technical feature is not considered a special technical feature. 
Applicant’s request for rejoinder is acknowledged. Applicant is reminded that in order for rejoinder to occur, withdrawn claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 47 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking 01/22/2021.
Claims 25-45 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 






Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Clarification is required.

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 25-43, and 45-46 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Horie, US 20170007526 A1.
Horie teaches compositions comprising:
Guanidine carbonate (5%w/w) corresponding to a) at least one guanidine salt, 
Monoethanolamine (1%w/w) corresponding to b) at least one alkanolamine,
Ammonia solution (7.5%w/w) corresponding to c) ammonium hydroxide, and
a dimethyl diallyl ammonium chloride homopolymer, e.g., Merquat 100 (Horie, e.g., Table 7 and ¶ 0201), corresponding to a cationic polymer according to claim 25, (7), and 
See Horie, e.g., Table 4 (first part). 
This meets the limitations of claim 25, wherein the composition includes at least one guanidine salt, at least one alkanolamine, ammonium hydroxide, and two cationic polymers within the scope of (7) and (11).
Ammonia, alkanolamine, and guanidine carbonate are each suggested for use as alkaline agents (Horie, e.g., 0081-0082). Alkaline agents are used in compositions for adjusting pH (Horie, e.g., 0091).
Applicable to claim 26: guanidine carbonate is an inorganic guanidine salt. See specification, pg. 7, 21-24.
Applicable to claim 27: guanidine carbonate is present in an amount of 5% by weight which is within the claimed range. 
Applicable to claim 28: monoethanolamine is a monoalkanolamine comprising C2 hydroxyalkyl residues. 
Applicable to claim 29: monoethanolamine is named in claim 29.
Applicable to claim 30: Horie teaches monoethanolamine in an amount of 1.0% which is within the claimed range.
Applicable to claim 31: ammonia is present in the composition in an amount of 7.5% which is within the claimed range.
Applicable to claim 32: MERQUAT 100, aka dimethyldiallylammonium chloride homopolymer meets the limitation of (7). See specification pg. 14, 5-9.
Applicable to claim 33: MERQUAT 100 corresponds to family (7) as recited in claim 33.

It is additionally noted that claims 34 and 35 further limit an optional component of claim 25 without expressly requiring the composition to contain an amphoteric polymer. Since the amphoteric polymer is not required, the previously enumerated teachings of Horie also meets the limitations of claims 34 and 35.
Applicable to claim 37: Horie teaches the cationic polymer is at least one member selected from the group consisting of a polymer comprising a diallyl quaternary ammonium salt as a constitutional unit and a quaternized polyvinylimidazolium derivative. See Horie, e.g., claim 2. On the basis of this teaching one skilled in the art would have at once envisaged a composition comprising two different cationic polymers wherein one cationic polymer meets the limitations of (7), i.e., Merquat 100, and one cationic polymer meets the limitations of claim 25 cationic polymer (10) quaternary polymers of vinylpyrrolidone and of vinylimidazole. See Horie, ¶ 0033, formula (6). Further, Horie exemplifies compositions including Merquat 100 and dimethicone/ (aminoethyl aminopropyl methicone/dimethicone) which are two different cationic polymers corresponding to (7) and (11). See Horie, e.g., Table 4.
Applicable to claim 38: Merquat 100 is a dimethyldiallylammonium chloride homopolymer. 
Applicable to claim 39: Horie teaches the content of cationic polymer is preferably 0.01% by mass, or more and preferably 20 by mass or less, more preferably 10% by mass or less, more 
Applicable to claims 40-41: Horie teaches compositions including oxidation dye intermediates (oxidation dye precursors), direct dyes, and/or couplers (Horie, e.g., 0076-0078). 
Applicable to claims 42-43: Horie teaches compositions further optionally comprising an organic solvent. Propylene glycol, glycerin, and 1,3-butanediol are clearly named (Horie, e.g., 0088). 
Applicable to claim 45: Horie teaches a composition meeting the limitations of claim 25 without any chemical oxidizing agent (Horie, e.g., Table 4, part 1).
Applicable to claim 46: Horie teaches a composition meeting the limitations of claim 25 mixed with a composition comprising a chemical oxidizing agent (Horie, e.g., 0200).
Horie anticipates the subject matter of instant claims 25-43, and 45-46.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25-46 are rejected under 35 U.S.C. 103 as being unpatentable over Horie, US 20170007526 A1 in view of Kawai, EP 0890355 B1 (cited on Applicant’s IDS dated 06/24/2019).
The teachings of Horie enumerated above apply here. Horie teaches a composition according to claim 25, the compositions further optionally comprising an organic solvent, such as propylene glycol, glycerin, and 1,3-butanediol (Horie, e.g., 0088) corresponding the claimed C2-C8 polyol comprising from 2 to 6 hydroxyl groups of instant claim 42.
Horie does not expressly teach the polyol present in an amount ranging from 0.1% to 25% by weight. 
Kawai teaches similar hair dyeing compositions comprising a guanidium salt, ammonia and/or an alkanolamine and a silicone (Kawai, e.g., 0009), and a polyhydric alcohol such as propylene glycol (Kawai, e.g., 0034). Kawai teaches compositions having the same utility as the compositions of Horie, wherein the compositions include propylene glycol in an amount of 10% 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify compositions as understood from Horie comprising at least one guanidine salt, at least one alkanolamine, ammonium hydroxide, and two cationic polymers within the scope of (7) and (11) with an organic solvent such as propylene glycol in an amount suggested by Kawai with a reasonable expectation of success. Since Horie teaches compositions further comprising an organic solvent such as propylene glycol, the skilled artisan would have been motivated to look to the prior art for determining effective amounts of organic solvents useful in similar compositions having the same utility with a reasonable expectation of success. 
Accordingly, the subject matter of claims 25-46 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 25-46 are rejected under 35 U.S.C. 103 as being unpatentable over Nicou, WO 2016096654 A1 in view of Kawai, EP 0890355 B1 (cited on Applicant’s IDS dated 06/24/2019).
Nicou teaches compositions for dyeing keratin fibers, e.g., hair (Nicou, e.g., abstract). Compositions include at least one polymer chosen from cationic polymer and amphoteric polymers, optionally a basifying agent, and optionally an oxidizing agent (Nicou, e.g., claim 1). 
Compositions including basifying agents and two cationic polymers are taught, e.g., dimethyldiallylammonium chloride (aka polyquaternium-6, aka Merquat-100) homopolymers and hexadimethrine chloride (Nicou, e.g., example 1, claim 1, and claim 5). Ammonia and alknolamines are found in claim 14. Monoethanolamine is named (Nicou, e.g., pg. 31:5-8). 

Nicou does not expressly teach the compositions including a guanidine salt.
However, the teachings of Kawai cures this defect.
Kawai teaches similar hair dyeing compositions comprising a guanidium salt, ammonia and/or an alkanolamine (Kawai, e.g., 0009), and a polyhydric alcohol such as propylene glycol (Kawai, e.g., 0034). Kawai teaches compositions having the same utility as the compositions of Nicou, wherein the compositions include guanidine salt, e.g., guanidine carbonate, in an amount ranging from 0.1 to 10wt% (Kawai, e.g., 0010).
Kawai teaches guanidine salts improve the dyeability of the composition, reduces ammonia odor, and reduces scalp irritation (Kawai, e.g., 0001 and 0007-0008). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition for dyeing hair as understood from Nicou by including a guanidine salt as suggested by Kawai with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve dyeability of the composition while reducing odor and scalp irritation. The skilled artisan would have had a reasonable expectation of success since the compositions are used for the same utility.
Applicable to claims 26-27, Kawai teaches and exemplifies guanidine carbonate (Kawai, e.g., example 1, Table 1). Kawai teaches effective amount of guanidine salt ranges from 0.1 to 10wt% (Kawai, e.g., 0010) and exemplifies compositions containing 1.5 wt% which is a clearly disclosed amount in the claimed range. 

Applicable to claim 31: Kawai teaches ammonia and monoethanolamine in combination wherein the amount of ammonia is about 0.3-1.5wt% and the amount of monoethanolamine is about 2-4%. See Kawai, e.g., 0049, Table 1. The amount of ammonia exemplified is within the claimed range. 
Applicable to claims 32-33, and 37-38: Nicou teaches compositions including cationic polymers dimethyl diallyl ammonium chloride homopolymer, e.g., Merquat 100 corresponds to a cationic polymer according to formula (7), and hexadimethrine chloride (Nicou, e.g., example 1, claim 1, and claim 5) corresponds to formula (8).
Applicable to claims 34-36: amphoteric polymers according to claim 34 are found in Nicou, e.g., claim 6. Amphoteric polymers according to claim 35 are found in Nicou, e.g., claim 7. Since Nicou teaches compositions comprise at least one polymer chosen from cationic polymers and amphoteric polymers, and mixtures thereof (Nicou, e.g., abstract), Nicou suggests compositions comprising at least one cationic polymer and at least one amphoteric polymer as recited in claim 36. 
Applicable to claim 39: Nicou teaches cationic polymers and amphoteric polymers present in the composition in an amount ranging from 0.01 to 10% (Nicou, e.g., pg. 8:8-11, and claim 8).
Applicable to claims 40-41: Nicou teaches compositions including oxidation dye precursors, aka oxidation bases (Nicou, e.g., pg. 1:9-13 and claim 1), direct dyes (Nicou, e.g., pg. 7:35-pg. 8:4), and couplers (Nicou, e.g., claim 1). 

Applicable to claims 45-46: Nicou teaches the compositions containing cationic polymer, amphoteric polymer, and mixtures thereof optionally containing a chemical oxidizing agent (Nicou, e.g., claim 1). This means one skilled in the art understood the polymer containing compositions may include a chemical oxidizing agent and compositions without a chemical oxidizing agent. 
Accordingly, the subject matter of claims 25-46 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 25-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 27-52 of US 16468862. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference application teach compositions comprising at least one guanidine salt, at least one alkanolamine, ammonium hydroxide (claim 1), and at least two polymers chosen from cationic and amphoteric polymers (claim 42). The presently claimed cationic polymers are found in claims 43-44. The presently claimed amphoteric polymers are found in claims 45-46. The compositions include at least one cationic polymer chosen from polymers of family (7) and at least one cationic polymer chosen from family (8). See claim 47. 
The difference between the presently claimed invention and the invention claimed in the reference application is that the reference application claims compositions which do not require cationic/amphoteric polymers. In this respect the claims of the reference application are broader in scope than the presently claimed invention. The claims of the reference application teach two different polyols while the presently claimed invention only requires at least one polyol having the same description. In this respect the claims of the reference application anticipate compositions containing at least one polyol as presently claimed. Since the reference application claims teach compositions containing the same cationic/amphoteric polymers as presently claimed in dependent claims, in the same combinations and amounts, it would have been obvious to arrive at a composition containing a guanidine salt, at least one alkanolamine, ammonium hydroxide and at least two polymer chosen from cationic/amphoteric polymers with a reasonable expectation of 
The subject matter of the presently claimed invention would be considered to be an obvious variant of the subject matter claimed in the reference application by one skilled in the art.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615             



/SUSAN T TRAN/Primary Examiner, Art Unit 1615